Citation Nr: 1828135	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostatic hyperplasia.

2.  Entitlement to service connection for erectile dysfunction, secondary to prostatic hyperplasia. 


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and January 2010 to January 2011, with additional service in the Army National Guard from August 1980 to August 2013.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran initially requested a hearing before a Veterans Law Judge.  In June 2016, the Veteran withdrew that request.  See 38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

The Veteran is seeking service connection for prostatic hyperplasia and erectile dysfunction.  

The Veteran contends that his prostatic hyperplasia began when he was deployed to Afghanistan and that he attempted to receive treatment for his condition while deployed.  See November 2013 Statement in Support of Claim.  Further, a June 2013 private treatment record states that the Veteran has benign prostatic hyperplasia and that the Veteran had the condition while he was deployed in 2010.  

As noted, the Veteran had two distinct periods of active service, separating from his first period of service in November 1973.  The record does not include an entrance examination for his second period of active duty; however, a November 2005 National Guard retention examination indicated an enlarged prostate.  

The Veteran was never afforded a VA examination and the AOJ determined that the Veteran's prostatic hyperplasia pre-existed his second period of service.  

On review of the record, the Board concludes that it cannot make a determination as to the etiology of the Veteran's prostatic hyperplasia, including whether such pre-existed his second period of service and was aggravated therein, without a medical examination and opinion from a qualified clinician.  

The Board again notes in this regard that the Veteran was not afforded an entrance examination prior to his second period of active duty.  As such, the presumption of soundness does not apply with respect to that period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The decision on the issue of entitlement to service connection prostatic hyperplasia impacts the Veteran's claim for service connection for erectile dysfunction.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the erectile dysfunction claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostate condition.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion with respect to the following:

(a) Is it as likely as not that the Veteran's prostatic hyperplasia pre-existed his second period of service?

(b) If the Veteran's prostatic hyperplasia pre-existed his second period of service, is it as likely as not that the condition was aggravated beyond its normal course during service?

(c) If the Veteran's prostatic hyperplasia did not pre-exist his second period of service, is it as likely as not that the condition had its onset during his second period of service or was otherwise related to his second period of service?

(d) If the Veteran's prostatic hyperplasia pre-existed his second period of service and was aggravated therein, or if the Veteran's prostatic hyperplasia had its onset during his second period of service, is it as likely as not that the Veteran's prostatic hypertrophy caused or aggravated his claimed erectile dysfunction?

If the examiner is unable to offer any of the requested opinions, it is essential that s/he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




